EXHIBIT 10.4

BB&T Account No. [REDACTED] 

PLEDGE AND SECURITY AGREEMENT

THIS PLEDGE AND SECURITY AGREEMENT (““Agreement”) is made this 25th day of June,
2008, by 1st FINANCIAL SERVICES CORPORATION, a North Carolina bank holding
company (the “Pledgor”) for the benefit of BRANCH BANKING AND TRUST COMPANY, a
North Carolina banking corporation (the “Bank”).

RECITALS

A. The Bank has agreed to lend to the Pledgor the principal sum of
$10,000,000.00 which shall be evidenced by a Promissory Note dated as of the
date herewith, payable to the order of the Bank (including all extensions,
renewals, modifications and substitutions thereof, the “Note”).

B. The Pledgor is a shareholder of Mountain 1st Bank & Trust Company. To secure
payment of all indebtedness and obligations evidenced by the Note and under this
Agreement and all of Pledgor’s future indebtedness or obligations to us (the
“Obligations”), the Pledgor has agreed to pledge and grant to the Bank the
Pledged Securities (hereinafter defined).

NOW, THEREFORE, it is agreed as follows:

1. Pledge. As collateral security for the full and timely payment, performance
and observance of the Obligations, whether now existing or hereafter arising,
the Pledgor herewith pledges, assigns, transfers, hypothecates, delivers and
deposits with the Bank, in a form transferable for delivery (together with stock
powers duly executed in blank by the Pledgor), and grants to the Bank, a first
priority security interest in the shares of stock and the certificates or other
instruments or documents evidencing same more particularly described in
Exhibit A hereto and such additional property at any time and from time to time
receivable by the Bank hereunder or otherwise distributed in respect of or in
exchange for any or all such shares and any other shares or instruments issued
to the Pledgor by the corporations shown on Exhibit A (herein collectively
called the “Pledged Securities”) together with any and all products and proceeds
of any of the foregoing in whatever form (the Pledged Securities and the
products and proceeds thereof may be referred to collectively as the “Pledged
Collateral”).

2. Title. The Pledgor represents and warrants that the Pledged Securities are,
and will be on deposit hereunder, duly and validly issued and duly and validly
pledged with the Bank in accordance with the law, and agrees to defend the
Bank’s right, title, lien and security interest in and to the Pledged Collateral
against the claims and demands of all persons whomsoever. The Pledgor also
represents and warrants to the Bank that he has, and will have on deposit
hereunder, good title to all of the Pledged Securities, free and clear of all
claims, mortgages, pledges, liens, encumbrances and security interests of every
nature whatsoever except those granted to the Bank herein, and that no consent
or approval of any governmental or regulatory authority, or of any securities
exchange which has not been obtained, was or is necessary to the validity of
this pledge. In addition, the Pledgor represents and warrants that he is the
sole shareholder of record and the sole beneficial owner of the Pledged
Securities. The Pledgor covenants and warrants that he will not, except with the
written consent of the Bank, exercise any rights of conversion with respect to
any of the Pledged Securities which are convertible into debt instruments, cash
or any other securities or instruments of any kind.

3. Voting Prior to Event of Default. So long as no Event of Default shall have
occurred, the Pledgor shall be entitled to exercise, as it shall determine, but
in a manner not inconsistent with the terms hereof or, the Note, any loan
document or any of the security documents, the voting power with respect to the
Pledged Securities, if any.

4. Event of Default. Upon the occurrence of an event of default under this
Agreement, the Note or any other security documents (“Event of Default”), the
Bank may cause all or any of the Pledged Securities to be transferred to or
registered in its name or the name of the Bank’s nominee or nominees.

5. Rights and Remedies. Bank shall have, by way of example and not of
limitation, the rights and remedies in subparagraph (a) of this paragraph at all
times prior to and/or after the occurrence of an Event of Default, and shall
have all the rights and remedies enumerated herein after the occurrence of an
Event of Default.

 

1



--------------------------------------------------------------------------------

(a) Bank may, at its option and without notice: (i) transfer to its name or the
name of its nominee all or any part of the Pledged Collateral including stocks,
bonds, and other securities; (ii) demand, sue for, collect and receive all
interest, dividends, including liquidating dividends, and other proceeds
thereof, and hold same as security for payment of the Borrower’s Obligations or,
if cash proceeds, apply same as payment thereof; (iii) notify any person
obligated on any of the Pledged Collateral of the security interest of Bank
therein and request such person to make payment directly to Bank; or
(iv) demand, sue for, collect, or make any settlement or compromise Bank deems
desirable with respect to any of the Pledged Collateral.

(b) The Bank shall be a secured party under the North Carolina Uniform
Commercial Code and, from and after an Event of Default hereunder, without
obligations to resort to other security, shall have the right at any time and
from time to time to sell, resell, assign and deliver, in its discretion, all or
any of the Pledged Collateral, at the same or different times, and all right,
title and interest, claim and demand therein and right of redemption thereof, on
any securities exchange on which the Pledged Securities or any of them may be
listed, or at public or private sale, for cash, upon credit or for future
delivery, and in connection therewith the Bank may grant options, the Pledgor
hereby waiving and releasing any and all equity or right of redemption. If any
of the Pledged Collateral is sold by the Bank upon credit or for future
delivery, the Bank shall not be liable for the failure of the purchaser to
purchase or pay for the same and, in the event of any such failure, the Bank may
resell such Pledged Collateral. In no event shall the Pledgor be credited with
any part of the proceeds of sale of any Pledged Collateral until cash payment of
such sale has actually been received by the Bank.

(c) Should the market value of the Pledged Collateral at any time fall below the
unpaid principal balance of the Note; or if the Bank has required that a minimum
loan to value ratio be maintained throughout the term of the loan, and the
market value of the Pledged Collateral at any time falls below the amount
required to maintain the minimum loan to value ratio, the Pledgor shall deposit
such funds or additional securities as may be required to restore the market
value to a satisfactory level within five (5) days.

6. Covenants of Pledgor. Pledgor covenants and agrees to and in favor of Bank
that, so long as any of the Obligations secured hereby remain unpaid or
unperformed:

(a) Delivery of Pledged Securities. The Pledgor shall deliver possession of the
Pledged Securities to the Bank upon the execution of this Agreement. If the
Pledgor is unable to deliver possession of the Pledged Securities upon execution
of this Agreement, the Pledgor shall deliver possession of the Pledged
Securities to the Bank within five (5) days after the execution of this
Agreement.

(b) Protection of Security and Legal Proceedings. Pledgor shall, at its own
expense, take any and all actions necessary to preserve, protect and defend the
security interest of Bank in the Pledged Collateral and the priority thereof
against any and all adverse claims, including appearing in and defending any and
all actions and proceedings which purpose to affect any of the foregoing;
promptly reimburse Bank for any and all sums, including costs, expenses and
reasonable attorneys’ fees, which Bank may pay or incur in defending, protecting
or enforcing its security interest in the Pledged Collateral or the priority
thereof, or in discharging any prior to subsequent lien or adverse claim against
the Pledged Collateral or any part thereof, or by reason of becoming or being
made a party to or intervening in any action or proceeding affecting the Pledged
Collateral or the rights of Bank therein, all of which actions Pledgor hereby
agrees that Bank shall have the right to take in its sole and absolute
discretion.

(c) Sale or Hypothecation of Pledged Collateral. Pledgor shall not, without the
prior consent of the Bank, exchange, lease, lend, sell, encumber or dispose of
the Pledged Collateral or any part thereof, or any of Pledgor’s rights therein,
or grant any option with respect thereto, nor cause, suffer or permit the
Pledged Collateral to be affected by any encumbrance, security interest, option
or adverse claim of any kind or nature whatsoever, other than the security
interests of Bank. All proceeds, additions, substitutions or replacement stocks,
bonds or securities for the Pledged Securities shall be and remain Pledged
Collateral subject to the security interest in favor of Bank as provided herein.
Unless otherwise agreed in advance by the Bank, all proceeds from the sale of
the Pledged Collateral shall be immediately paid to the Bank and shall be
applied to the Obligations.

(d) Certain Agreements. Pledgor shall not make any compromise, adjustment,
amendment, modification, settlement, substitution or termination in respect of
the Pledged Collateral; nor cause, suffer or permit anything to be done which
might impair, or fail to do anything necessary or advisable in order to
preserve, the value of the Pledged Collateral and the security interest of Bank
therein.

 

2



--------------------------------------------------------------------------------

7. Preservation of Collateral. In case of any failure of Pledgor to keep the
Pledged Collateral free from liens or adverse claims, or to pay taxes on or in
respect thereof, or to fully and punctually keep and perform any other covenant
hereof, then Bank may (but shall not be required to) pay or contest or settle
such taxes, liens or adverse claims, or any judgments based thereon, or
otherwise make good any other aforesaid failure of Pledgor. Pledgor shall
promptly reimburse Bank for any sums paid or advanced by Bank or any such
purpose, together with interest at a rate equal to the Bank’s announced prime
rate plus 5.0% per annum from the date of any such advance to the date of
reimbursement.

8. Rights to Distributions. So long as (but only for so long as) no Event of
Default or event which, with the giving of notice or the lapse of time, or both,
would become an Event of Default, shall have occurred and be continuing, Pledgor
shall be entitled to receive and retain any and all dividends, interest and
distributions paid in cash in respect of the Pledged Collateral; provided,
however, that Bank shall receive and retain in Pledged Collateral any and all
dividends, interest and distributions paid or payable other than in cash in
respect of, or in exchange for, any Pledged Collateral.

9. Waivers. No demand, advertisement or notice, all of which are hereby
expressly waived by the Pledgor, shall be required in connection with any sale
or other disposition of any part of the Pledged Collateral which threatens to
decline speedily in value or which is of a type customarily sold on a recognized
market; otherwise the Bank shall give Pledgor at least ten days’ prior notice of
the time and place of any public sale and of the time after which any private
sale or other disposition is to be made, which notice the Pledgor agrees is
reasonable, all other demand, advertisements and notices being hereby waived.
The Bank shall not be obligated to make any sale of Pledged Collateral if it
shall determine not to do so, regardless of the fact that notice of sale may
have been given. The Bank may, without notice or publication, adjourn any public
or private sale or cause the same to be adjourned from time to time by
announcement at the time and place fixed for sale, and such sale may, without
further notice, be made at the time and place to which the same was so
adjourned. Upon each private sale of Pledged Collateral of a type customarily
sold in a recognized market and upon each public sale, the Bank, or any holder
of any of the Obligations may purchase all or any of the Pledged Collateral
being sold, free from any equity or right of redemption, which is hereby waived
and released by the Pledgor, and may make payment therefor (by endorsement
without recourse) in the Obligations in lieu of cash to the amount then due
thereon which the Pledgor hereby agrees to accept. In the case of all sales of
Pledged Collateral, public or private, the Pledgor shall pay all costs and
expenses of every kind for sale or delivery, including brokers’ and attorneys’
fees, and after deducting such costs and expenses from the proceeds of sale, the
Bank shall apply any residue to the payment of the Obligations, and the Pledgor
shall continue to be liable for any deficiency. The balance, if any, remaining
after payment in full of all of the Obligations, shall be paid to the Pledgor,
subject to any duty of the Bank imposed by law to the holder of any subordinate
security interest in the Pledged Securities known to the Bank.

10. Unregistered Securities. The Pledgor recognizes that the Bank may be unable
to effect a public sale of all or a part of the Pledged Securities by reason of
certain prohibitions contained in the Securities Act of 1933, as amended, as now
or hereafter in effect, or in applicable “Blue Sky” or other state securities
laws, as now or hereafter in effect, but may be compelled to resort to one or
more private sales to a restricted group of purchasers who will be obliged to
agree, among other things, to acquire such Pledged Securities for their own
account, for investment and not with a view to the distribution or resale
thereof. The Pledgor agrees that private sales so made may be at prices and
other terms less favorable to the seller than if such Pledged Securities were
sold at public sales, and that the Bank has no obligation to delay sale of any
such Pledged Securities for the period of time necessary to permit the issuer of
such Pledged Securities, even if such issuer would agree, to register such
Pledged Securities for public sale under such applicable securities laws. The
Pledgor agrees that private sales made under the foregoing circumstances shall
be deemed to have been made in a commercially reasonable manner.

11. Remedies Non-Exclusive. The remedies provided herein in favor of the Bank
shall not be deemed exclusive, but shall be cumulative, and shall be in addition
to all other remedies in favor of the Bank existing at law or in equity.

12. Endorsement. Upon the occurrence of an Event of Default, the Bank shall have
the right, for and in the name, place and stead of the Pledgor, to execute
endorsements, assignments, stock powers, or other instruments of conveyance or
transfer with respect to all or any of the Pledged Collateral.

 

3



--------------------------------------------------------------------------------

13. Bank’s Obligation. The Bank shall have no duty as to the collection or
protection of the Pledged Collateral or any income thereon or as to the
preservation of any rights pertaining thereto, beyond the sale custody of any
thereof actually in its possession. With respect to any maturities, calls,
conversions, exchanges, redemptions, offers, tenders or similarly matters
relating to any of the Pledged Securities (herein called “events”) the Bank’s
duty shall be fully satisfied if (i) the Bank exercises reasonable care to
ascertain the occurrence and to give reasonable notice to the Pledgor of any
events applicable to any Pledged Securities which are registered and held in the
name of the Bank or its nominee, (ii) the Bank gives the Pledgor reasonable
notice of the occurrence of any events, of which the Bank has received actual
knowledge, as to any securities which are in bearer form or are not registered
and held in the name of the Bank or its nominee (the Pledgor agreeing to give
the Bank reasonable notice of the occurrence of any events applicable to any
securities in the possession of the Bank of which the Pledgor has received
knowledge), and (iii) in the exercise of its sole discretion (a) the Bank
endeavors to take such action with respect to any of the events as the Pledgor
may reasonably and specifically request in writing in sufficient time for such
action to be evaluated and taken or (b) if the Bank determines that the action
requested might adversely affect the value of the Pledged Securities as
collateral, the collection of the Obligations, or otherwise prejudice the
interests of the Bank, the Bank gives reasonable notice to the Pledgor that any
such requested action will not be taken if the Bank makes such determination or
if the Pledgor fails to make such timely request, the Bank takes such other
action as it deems advisable in the circumstances. Except as hereinabove
specifically set forth, the Bank shall have no further obligation to ascertain
the occurrence of, or to notify the Pledgor with respect to, any events and
shall not be deemed to assume any such further obligations as a result of the
establishment by the Bank of any internal procedures with respect to any
securities in its possession.

14. Release and Indemnity. The Pledgor releases the Bank from any claims, causes
of action and demands at any time arising out of or with respect to this
Agreement, the Pledged Collateral and/or any actions, taken or omitted to be
taken by the Bank with respect thereto, and the Pledgor hereby agrees to hold
the Bank harmless from and with respect to any and all such claims, causes of
action and demands other than those resulting from the gross negligence or
willful misconduct of the Bank.

15. Power of Attorney. The Pledgor hereby irrevocably appoints the Bank or
Bank’s designees, successors or assigns as the Pledgor’s attorney-in-fact for
the purpose of carrying out the provisions of this Agreement and taking any
action and executing any instrument which the Bank may deem necessary or
advisable to accomplish the purposes hereof. Without limiting the generality of
the foregoing, the Bank shall have the right and power to receive, endorse and
collect all checks and other orders for the payment of money made payable to the
Pledgor representing any interest or dividend or other distribution payable in
respect of the Pledged Collateral which the Bank is entitled to receive
hereunder or any part thereof and to give full discharge for the same. This
appointment is a power coupled with an interest which is irrevocable until all
of the Obligations have been paid and performed in full.

16. Delay in Exercise of Rights. No delay on the part of the Bank or of any
holder of any of the Pledgor’s Obligations in exercising any of its options,
powers or rights, or partial or single exercise thereof, shall constitute a
waiver thereof.

17. Notice. Any notice or demand upon the Pledgor shall be deemed to have been
sufficiently given for all purposes thereof if mailed, postage prepaid, by
registered or certified mail, return receipt requested, or if delivered, to the
addresses set out below or at such other address as the parties hereto may
heretofore have designated in writing:

If to the Pledgor:

1st Financial Services Corporation

101 Jack Street

Hendersonville, North Carolina 28792

Attn: Greg Gibson, CEO

Fax: 828/697-7756

 

4



--------------------------------------------------------------------------------

If to the Bank:

Branch Banking and Trust Company

P.O. Box 628

Monroe, North Carolina 28111-0628

Fax: (704) 289-7442

18. Choice of Law. This Agreement and the rights and obligations of the Bank and
the Pledgor hereunder shall be construed in accordance with and governed by the
laws of the State of North Carolina applicable to contracts executed and to be
performed in such State cannot be changed orally and shall bind and inure to the
benefit of the Pledgor and the Bank and their respective successors and assigns,
and all subsequent holders of any of the Obligations.

19. Multiple Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original and all of which taken
together shall constitute but one and the same instrument.

IN WITNESS WHEREOF, the Pledgor has caused this Agreement to be duly executed
under seal as of the day and year first above written.

 

    PLEDGOR:       1st FINANCIAL SERVICES CORPORATION  

/s/ Clegg E. Sell, Jr.

    By  

/s/ Gregory Gibson

  (SEAL) Witness       Greg Gibson, Chief Executive Officer       Accepted this
25 day of June, 2008.       BRANCH BANKING AND TRUST COMPANY       By  

/s/ Clegg E. Sell, Jr.

        Clegg E. Sell, Jr., Senior Vice President  

 

5



--------------------------------------------------------------------------------

EXHIBIT A

[Description of Pledged Securities]

 

Name of Pledgor

  

Name of Csompany

   Certificate Number    No. of Shares 1st Financial Services    Mountain 1st
Bank & Trust Company    13327    4,997,027

 

6